DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

Medicaid and CHIP Managed Care Final Rule (CMS-2390-F)
Frequently Asked Questions (FAQs)
November 10, 2016
This FAQ document addresses common questions related to the Medicaid and CHIP Managed
Care Final Rule (CMS-2390-F) (hereinafter “Final Rule”). We encourage states, managed care
plans, and other stakeholders to submit questions to ManagedCareRule@cms.hhs.gov to
inform future guidance and FAQs. In addition, presentations from past webinars and additional
guidance documents are available on Medicaid.gov at
https://www.medicaid.gov/medicaid/managed-care/guidance/final-rule/index.html.
Note that references to pages in the Final Rule below are to the version published in the
Federal Register on May 6, 2016, available at https://www.gpo.gov/fdsys/pkg/FR-2016-0506/pdf/2016-09581.pdf.
Q1.

A number of provisions in the Final Rule were not subject to substantive changes but
were redesignated in a new section in 42 CFR part 438 and have an implementation
date of July 5, 2016. Will states be required to amend regulatory citations in approved
contracts or contracts currently under CMS review?

A1.

CMS understands that many managed care contracts include a general provision that
incorporates changes in federal law during the course of the contract term.
Amendments to approved contracts, or contracts under CMS review, for the purpose of
updating regulatory citations is not necessary. However, the citations will need to be
updated for the next contract year. Outdated regulatory citations in contracts without
such a general provision will need to be updated for the next contract year.

Q2.

Will states need to modify already approved contracts to add the final capitation rates
to the contract to comply with §438.3(c), which requires that the payment term be
included in the contract?

A2.

Yes. We remind states that the requirement that the final capitation rate be specified in
the contract is not a new requirement, see §438.6(c)(2)(ii) of the 2002 final rule. The
amount of payment for performance—in this context, the final capitation rate—is a
primary component of any contract and must be included for purposes of verifying
claims for Federal Financial Participation (FFP) on the CMS-64. In the Final Rule at page
27595, in the context of risk adjustment, CMS suggested that the payment terms under
the contract could be identified in an appendix, or additional supporting
documentation, to the contract for ease of updating the information when risk
adjustment is applied. The state must submit a formal contract amendment when the
final capitation rates differ from the payment terms in an approved contract.

Q3.

Do all states need to submit contracts and rate certifications to CMS 90 days prior to
the effective date of the contract pursuant to §438.3(a)?

A3.

No. If a state does not have a state law or policy that requires CMS approval of the
contract and capitation rates prior to the effective date of the contract, the 90 day
timeframe is not applicable. However, as a general matter, states should submit the
contracts and rates 90 days prior to the start of the contract term. CMS intends to
provide future guidance on the prior approval requirements as a condition of claiming
FFP in §438.806, which are distinct from the requirements at §438.3(a).

Q4.

It appears that §438.210(a)(2), which addresses the amount, duration, and scope of
Early and Periodic Screening, Diagnostic, and Treatment services (EPSDT) under
managed care, incorrectly cross-references “subpart B of part 440” rather than
“subpart B of part 441.” In addition, the Omnibus Budget Reconciliation Act of 1989
broadened the statutory requirements for EPSDT beyond those reflected in 42 CFR
part 441. Please clarify how this error will be addressed.

A4.

There is a technical error in §438.210(a)(2) as the cross-reference should have
incorporated subpart B of part 441 rather than subpart B of part 440. All Medicaid
beneficiaries under age 21 are entitled to EPSDT services, whether they are enrolled in a
managed care plan or they are in fee-for-service. Under section 1905(r) of the Social
Security Act (the Act), EPSDT services must include “[s]uch other necessary health care,
diagnostic services, treatment, and other measures described in section 1905(a) to
correct or ameliorate defects and physical and mental illness and conditions discovered
by the screening services, whether or not such services are covered under the State
plan.” CMS intends to issue a regulatory correction to address this error. We also want
to remind readers that sections 1902(a)(43) and 1905(r)(5) of the Act are applicable to
the provision of EPSDT, despite not being expressly incorporated in part 441. Detailed
guidance on EPSDT can be found in “EPSDT – A Guide for States: Coverage in the
Medicaid benefit for Children and Adolescents,” June 2014, available at
https://www.medicaid.gov/medicaid/benefits/downloads/epsdt_coverage_guide.pdf.

Q5.

Does the requirement in §438.4(b)(5) that payments from any rate cell must not crosssubsidize or be cross-subsidized by payments for any other rate cell mean that the
actuary must use assumptions that are unique to each rate cell?

A5.

No. CMS addressed this provision at page 27569 of the Final Rule. Section 438.4(b)(5)
does not require there to be different assumptions (such as trend or age, gender, or
regional rating) for each rate cell and does not prevent the use of the same assumptions
across more than one rate cell. The prohibition on cross-subsidization among rate cells
under the contact is to ensure prudent fiscal management and that the capitation rate
for each rate cell is independently actuarially sound.
2

Q6.

Are managed care plans permitted to maintain more than one level of appeal?

A6.

No. For the rating periods for contracts starting on or after July 1, 2017, managed care
plans may not maintain more than one level of appeal. Section 438.402(b) requires that
MCOs, PIHPs, and PAHPs “may have only one level of appeal for enrollees.” Note that
states may modify managed care contracts to require managed care plans to provide
one level of internal appeal in advance of the rating period for contracts starting on or
after July 1, 2017, as subpart F in the 2002 final rule permitted states flexibility as to the
number of internal appeals. Please see page 27509 of the Final Rule for additional
explanatory information.

Q7.

Can states elect to permit enrollees to request a State fair hearing without first
exhausting the managed care plan’s appeal process?

A7.

No, not for the rating period for contracts starting on or after July 1, 2017. Section
438.402(c)(1)(i) requires that the enrollee exhaust the internal level of appeal before
requesting a State fair hearing. Note that if the MCO, PIHP, or PAHP fails to adhere to
the notice and timing requirements in §438.408, §438.402(c)(1)(i)(A) provides that the
enrollee is deemed to have exhausted the internal level of appeal and may request a
State fair hearing. States may modify managed care contracts to require exhaustion of
the internal level of appeal in advance of the rating period for contracts starting on or
after July 1, 2017, as subpart F in the 2002 final rule permitted states flexibility to
determine whether exhaustion would be required. Please see page 27509 of the Final
Rule for additional explanatory information.

Q8.

The Final Rule at §438.2 defines a rating period as the 12 month period for which
actuarially sound capitation rates are set, but there may be legitimate reasons why a
state may want to set capitation rates for a time period that is less than or greater
than 12 months. Will states have any flexibility in this area?

A8.

Yes. CMS acknowledges that states may have legitimate reasons to set capitation rates
for a time period that differs from 12 months and will take unusual circumstances into
account when reviewing compliance with the rating period duration requirements. CMS
will approve a rating period other than of 12 months when a state transitions the
contract term and rating period from a calendar year to a state fiscal year basis and
setting capitation rates for a 6 month or 18 month period would facilitate that
transition. There may be other reasonable justifications for such variations in the rating
period that CMS would be open to considering. The rationale for a rating period that
differs from 12 months as defined in the regulation in §438.2 should be specified in the
rate certification required in §438.7 for such consideration.

Q9.

A rating period is defined in §438.2 as the 12 month period for which actuarially sound
capitation rates are set. The Final Rule ties implementation and compliance deadlines
for some provisions to the rating period for contracts starting on or after a specific
3

date. Non-risk prepaid inpatient health plans (PIHPs) and non-risk prepaid
ambulatory health plans (PAHPs), PCCMs, and PCCM entities do not have a rating
period as defined in §438.2 because such arrangements are not subject to actuarial
soundness requirements for the development of the per-member per-month (PMPM)
amounts under the contracts. What is the implementation date for provisions tied to
the rating period for contracts starting on or after a specified date for the
aforementioned managed care arrangements?
A9.

The implementation date for non-risk PIHPs and PAHPs, PCCMs, and PCCM entities for
provisions tied to a rating period is the earliest date that a risk-based MCO, PIHP, or
PAHP would need to comply. For example, the provisions in subpart F relating to
appeals and grievances have an implementation date for risk-based contracts of the
rating period for contracts starting on or after July 1, 2017. Non-risk PIHPs and PAHPs
would need to implement those provisions by July 1, 2017.

Q10.

Can CMS please clarify if only audited financial statements that are done on a formal
Generally Accepted Accounting Principles (GAAP) basis can be used to meet the
requirements in §438.3(m)? Audits can also be done following statutory accounting
principles or government auditing standards and it is not clear if states and managed
care plans have flexibility in which standard to apply.

A10.

The regulation at §438.3(m) has a general reference to “generally accepted accounting
principles” and “generally accepted auditing principles.” This means that states have
the flexibility to specify the applicable generally accepted accounting and auditing
principles for the audited financial reports in the managed care plan contracts. The
federal regulation does not endorse a particular standard.

Q11.

Where can I find general information on the change in matching rates for External
Quality Review (EQR)?

A11.

CMS released an Informational Bulletin (CIB) discussing the change in federal financial
participation (FFP) for EQR that was effective May 6, 2016. The CIB includes revised
claiming instructions for the CMS-64 and a sample form. It is available at Medicaid.gov
on the EQR webpage, under Technical Assistance Documents, and available at
https://www.medicaid.gov/federal-policy-guidance/downloads/cib061016.pdf.

Q12.

Under what circumstances can states claim the enhanced 75 percent match for EQR
activities?

A12.

Under §438.370, the enhanced match of 75 percent is available for the EQR-related
activities described in §438.358 if all of the following conditions are met:
• The EQR activity is performed on a managed care organization (MCO) by an entity
meeting the requirements of a qualified EQRO in §438.354 or its subcontractor;
4

•
•

The activity is performed pursuant to a contract approved by CMS; and
The activity is performed in accordance with a protocol issued by CMS.

FFP at the 50 percent matching rate is available for mandatory and optional EQR-related
activities for PIHPs, PAHPs, and affected PCCM entities, regardless of whether the
activities were conducted by an EQRO or another entity. FFP at the 50 percent
matching rate is also available for EQR and related activities performed for MCOs that
are conducted by an entity that is not a qualified EQRO. This is a change from previous
regulations, under which the enhanced match was available for EQR of PIHPs to the
same extent as MCOs. This provision took effect May 6, 2016.
Q13.

Does the May 6, 2016 effective date for the change in FFP for EQR-related activities
apply based on the date of approval of the EQRO contract, the date the activity was
performed, or the date of expenditure for the EQR activity?

A13.

Regardless of whether an EQRO contract is approved before or after May 6, 2016, the
change in FFP for EQR-related activities was effective May 6, 2016 for expenditures
incurred by the state on or after May 6, 2016. Per general CMS-64 claiming principles, a
state incurs an expenditure that may be claimed on the CMS-64 on the date the state
pays the EQRO for the completed performance of the contracted EQR-associated
activity.
The change to the FFP match rate for expenditure reporting takes effect in the middle of
a quarter, which means that states must ensure that claims for expenditures for EQR
activities affected by the change in FFP which were paid before May 6th and claims for
expenditures which were paid on or after May 6th are reported separately. For only the
quarter ending June 30, 2016, the CMS-64 EQRO Line 17 will allow states to report state
expenditures associated with PIHP EQRO activities paid prior to May 6, 2016 and claim
the enhanced 75 percent match. State expenditures associated with PIHP EQRO
activities paid on or after May 6th must be claimed at the 50 percent matching rate.

Q14.

My state is planning for our upcoming EQRO contracting. When does CMS plan to
publish a protocol for the new activity relating to the validation of network adequacy?

A14.

CMS expects to first issue revised protocols for the current mandatory and optional
EQR-related activities in the Fall of 2017. We expect to issue the protocol for the new
mandatory EQR activity relating to the validation of network adequacy later in 2017 or
early 2018. States will have up to one year from the publication of the protocol to
implement the new mandatory EQR activity.

5

Q15.

Does the new mandatory EQR network adequacy validation activity have to be
performed by the same EQRO that performs the other mandatory activities?

A15.

No. Under §438.356 of the Final Rule, states can contract with one or more EQROs to
conduct EQR activities and other related tasks (such as production of the EQR report).

Q16.

If I have additional questions about EQR and claiming for EQR, who can I ask?

A16.

For questions related to state expenditure reporting and claiming instructions for EQR
activities, please contact your CMS regional office financial representative. For specific
external quality review questions, including what activities qualify for enhanced match,
please contact the Division of Quality and Health Outcomes at
ManagedCareQualityTA@cms.hhs.gov.

6

